Citation Nr: 1814804	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  17-13 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for T-cell large granulocytic lymphocytic (LGL) leukemia, to include as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

K. Ciardiello, Associate Counsel 



INTRODUCTION

The Veteran had active service in the United States Army from November 1965 to August 1967, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision of the Des Moines, Iowa, Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction has since been transferred to the RO in Winston-Salem, North Carolina.

The claim on appeal was originally filed as entitlement to service connection for neutropenia.  However, over the course of the appeals period, it has been established that the Veteran's actual diagnosis is T-cell LGL leukemia.  As the two diseases share common symptoms, the Board construes the claim liberally, as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran had active duty service in the Republic of Vietnam. 

2.  The Veteran's T-cell LGL leukemia is related to his in-service exposure to Agent Orange. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for T-cell LGL leukemia have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that his currently diagnosed T-cell LGL leukemia was incurred in service.  Specifically, he asserts that it is due to his recognized exposure to Agent Orange.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

A veteran who, during active military service, served in the Republic of Vietnam between January 1962 and May 1975 shall be presumed to have been exposed to herbicide agents, including Agent Orange.  38 U.S.C. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.  

Veterans exposed to Agent Orange or other listed herbicides are presumed service-connected for certain conditions, even if there is no record of such disease during service.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  To qualify for entitlement to service connection on a presumptive basis under 38 C.F.R. § 3.307, the disability must become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii). 

As an initial matter, the Board notes that the Veteran is not entitled to service connection for T-cell LGL leukemia on a presumptive basis, because T-cell LGL leukemia is not one of the diseases recognized by 38 C.F.R. § 3.309(e) as being presumptively caused by herbicide exposure.  However, even though the Veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran has a current diagnosis of T-cell LGL leukemia.  See August 2017 Medical Treatment Record at 27.  Also, VA has already recognized that the Veteran had service in Vietnam, thus, this element is not at issue, and the Veteran is presumed to have been exposed to Agent Orange.  As the first two elements of direct service connection have been met, the crux of the issue turns on establishing a medical nexus between his current T-cell LGL leukemia, and in-service exposure to Agent Orange. 

A December 2017 letter from Dr. V. C., Director of Occupational Health and Environmental Medicine at Berkshire Medical Center, linked the Veteran's current T-cell LGL leukemia to his in-service exposure to Agent Orange.  The Board finds this opinion highly probative, as it is reflective of a thorough review of the Veteran's file, and its rationale uses extremely detailed medical expertise to support its conclusion.  

Accordingly, after resolving all reasonable doubt in the Veteran's favor, the Board finds that the record is in relative equipoise on all material elements of this claim. Thus, service connection is warranted. 


ORDER

Service connection for T-cell LGL leukemia is granted. 





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


